DETAILED ACTION
This is the first Office Action regarding application number 17/232,243, filed on 04/16/2021, which claims priority to provisional application number 63/010,978, filed on 04/16/2020.
This action is in response to the Applicant’s Response received 08/03/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-10) in the reply received on 08/03/2022 is acknowledged.

Status of Claims
Claims 1-15 are currently pending.
Claims 11-15 are withdrawn.
Claims 1-10 are examined below.
No claim is allowed.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
Claims 5 and 9 recited “the spaced layer” instead of “the spacer layer”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over OMAIR (“Ultraefficient thermophotovoltaic power conversion by band-edge spectral filtering”) in view of BURGER (“Thin-Film Architectures with High Spectral Selectivity for Thermophotovoltaic Cells”) and KOTHARI (US 2009/0101192 A1).
Regarding claim 1, OMAIR teaches an optoelectronic device, comprising: 
a substrate (silicon handle); 
a reflector disposed on the substrate (gold rear reflector); and 
a thermophotovoltaic cell bonded to the reflector, wherein the thermophotovoltiac cell is comprised of active device layers (p-n junction formed of a layer of indium gallium arsenide sandwiched between layers of indium phosphide, Fig. 5).

    PNG
    media_image1.png
    358
    516
    media_image1.png
    Greyscale

OMAIR does not disclose expressly a spacer layer.
BURGER teaches an optoelectronic device that incorporates a spacer layer between a reflector and a thermophotovoltaic cell to improve efficiency. 
    PNG
    media_image2.png
    230
    368
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify OMAIR and add a spacer layer between the reflector layer and the active layers as directed by BURGER in order to optimize interference and enhance reflectance for increased TPV efficiency.
BURGER does not disclose expressly that the spacer layer includes a cavity.
KOTHARI teaches a spacer layer for enhanced reflectance comprising an optical cavity that may include air or magnesium fluoride (Figs. 3B-3C and para. 61). KOTHARI’s disclosure suggests that the configurations illustrated in Figs. 3B and 3C are interchangeable embodiments and can be selected as desired. For example, KOTARHI suggests that the structure illustrated in Fig. 3C using spacers may allow for reflectance modulation where a MEMS device can be used to change the size of the optical resonant cavity in order to control optical interference (paras. 62-63).

    PNG
    media_image3.png
    204
    531
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans to modify OMAIR further and incorporate a cavity in the spacer layer as taught by KOTHARI to improve control of optical interference and operation of the device.

Regarding claim 2, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 1 wherein the reflector is gold (OMAIR’s reflector is gold).

Regarding claim 3, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 1 wherein the active device layers form a p-n junction (OMAIR teaches the p-n junction in the active device layer).

Regarding claim 4, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 1 wherein the active device layers include a layer of indium gallium arsenide sandwiched between layers of indium phosphide (OMAIR teaches the InP-InGaAs-InP layer arrangement).

Regarding claim 5, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 1 wherein the cavity in the spaced layer is filled with one of air or magnesium fluoride (BURGER teaches MgF2 for the spacer, and KOTHARI teaches that MgF2 or air for the spacer, among many other dielectric materials).

Regarding claim 6, OMAIR teaches an optoelectronic device, comprising: 
a substrate (silicon handle); 
a reflecting layer configured to reflect thermal radiation and disposed on the substrate (gold rear reflector); 
a thermophotovoltaic cell disposed on the reflecting layer, wherein the thermophotovoltiac cell is comprised of multiple device layers forming a p-n junction (p-n junction formed of a layer of indium gallium arsenide sandwiched between layers of indium phosphide, Fig. 5).

    PNG
    media_image1.png
    358
    516
    media_image1.png
    Greyscale

OMAIR does not disclose expressly a spacer layer disposed between the reflecting layer and the thermophotovoltaic cell, wherein the spacer layer includes one or more cavities which extend between the reflecting layer and the thermophotovoltaic cell.
BURGER teaches an optoelectronic device that incorporates a spacer layer between a reflector and a thermophotovoltaic cell to improve efficiency. 
    PNG
    media_image2.png
    230
    368
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify OMAIR and add a spacer layer between the reflector layer and the active layers as directed by BURGER in order to optimize interference and enhance reflectance for increased TPV efficiency.
BURGER does not disclose expressly that the spacer layer includes a cavity.
KOTHARI teaches a spacer layer for enhanced reflectance comprising an optical cavity that may include air or magnesium fluoride (Figs. 3B-3C and para. 61). KOTHARI’s disclosure suggests that the configurations illustrated in Figs. 3B and 3C are interchangeable embodiments and can be selected as desired. For example, KOTARHI suggests that the structure illustrated in Fig. 3C using spacers may allow for reflectance modulation where a MEMS device can be used to change the size of the optical resonant cavity in order to control optical interference (paras. 62-63).

    PNG
    media_image3.png
    204
    531
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans to modify OMAIR further and incorporate a cavity in the spacer layer as taught by KOTHARI to improve control of optical interference and operation of the device.

Regarding claim 7, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 6 wherein the reflecting layer is comprised of gold (OMAIR’s reflector is gold).

Regarding claim 8, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 6 wherein the multiple device layers include a layer of indium gallium arsenide sandwiched between layers of indium phosphide (OMAIR teaches the InP-InGaAs-InP layer arrangement).

Regarding claim 9, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 6 wherein the cavity in the spaced layer is filled with one of air or magnesium fluoride (BURGER teaches MgF2 for the spacer, and KOTHARI teaches that MgF2 or air for the spacer, among many other dielectric materials).

Regarding claim 10, the combination of OMAIR, BURGER, and KOTHARI teaches or would have suggested the optoelectronic device of claim 6, wherein the thermophotovoltaic cell is bonded to the reflecting layer using cold weld bonding (BURGER reports that the gold surfaces are cold-weld bonded; skilled artisans would find it obvious use cold-weld bonding methods to join together the active device layer and reflecting layers because it is a known method of bonding yielding entirely predictable results).


Conclusion
No claim is allowed.
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721